Citation Nr: 0725506	
Decision Date: 08/16/07    Archive Date: 08/22/07	

DOCKET NO.  06-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for angioedema with 
associated swelling, claimed as rash and swelling, to include 
as due to herbicide exposure. 

2.  Entitlement to service connection for arthritis, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.  
His medals and badges include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VARO in Nashville, Tennessee, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Angioedema was first shown many years following service 
discharge and is not shown to be related to the veteran's 
active service, including as a result of exposure to Agent 
Orange.

3.  There has been no objective medical evidence received or 
submitted demonstrating that the veteran currently has 
arthritis related to his period of service, including as a 
result of exposure to Agent Orange.  




CONCLUSIONS OF LAW

1.  Service connection for angioedema is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5102-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1154, 5102-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating claims for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
meet these requirements, VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (outlining VCAA notice 
requirements).  

The VCAA applies to all service connection claims.  As 
indicated by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), those elements are:  (1) Veteran status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability. 

A review of the evidence of record shows that VA has 
essentially complied with these mandates.  The veteran was 
sent communications in April 2005 and June 2005.  He was 
informed of the specific diseases that are presumed linked to 
Agent Orange exposure.  He was also told that if he was 
claiming a condition that was not one of the presumptive 
conditions, his evidence had to include medical evidence, 
preferably a doctor's statement, showing that any current 
disability was caused by exposure to herbicides during 
service.  He was told that his own statement that this was 
caused by what happened to him in service was not sufficient, 
but rather was informed that the law required medical 
evidence.  With regard to the Dingess requirement of 
information regarding evidence needed to evaluate 
disabilities and the beginning date of entitlement or 
increased entitlement to benefits, such information was 
provided to him in March and July 2006 statements.  

With regard to the duty to assist him, VA medical records 
have been obtained and associated with the claims file.  
Statements from a service comrade, a stepdaughter, and a 
long-time friend have been associated with the claims file.  
Additionally, the veteran and his wife had the opportunity to 
provide testimony at a video conference hearing with the 
undersigned in January 2007.  A transcript of the proceedings 
is of record and has been reviewed.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties to inform and assist the veteran in the 
development of his claim.

Pertinent Legal Criteria

Service connection is granted for disability resulting from 
injury suffered or disease contracted while on active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a degree of 
10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States  during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

The Court has held that "for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  
Coburn, supra.  

The veteran is entitled to presumption of service connection 
if he is diagnosed with certain diseases associated with 
exposure to certain herbicide agents.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  A veteran, who during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne; Type II diabetes; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancer of the larynx, bronchus, 
trachea); soft tissue sarcoma; and chronic lymphocytic 
leukemia.  See 38 C.F.R. § 3.309(e) (2006).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any condition for which the Secretary has 
specifically determined that the presumption of service 
connection is warranted.  See 67 Fed. Reg. 42,600-42,608 
(2002).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

The veteran served in Vietnam during the appropriate time 
period and is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii).

The Board is aware that the provisions of 38 U.S.C.A. 
§ 1154(b) aid a combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F. 3d 389, 392 (Fed. 
Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected," but "considerably lightens 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and/or alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred in or aggravated by 
service, it does not provide a basis to link etiologically 
any current angioedema or arthritis to the veteran's period 
of service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

Neither angioedema nor arthritis is classified as a disease 
associated with Agent Orange exposure under the provisions of 
38 C.F.R. § 3.309(e).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F. 3d 1039, 1043, 1044 (Fed. Cir. 1994).

To establish service connection under these circumstances, 
the veteran must show affirmatively that he has angioedema 
and/or arthritis related to his active service.  With regard 
to the angioedema, the record reveals that he was seen on one 
occasion for treatment of a rash of the lower legs in October 
1969.  The remaining service medical records, including 
separation examination in March 1970, do not identify a skin 
disorder.  The post service medical evidence of record 
revealed that it was not until 2004 that the veteran 
complained of any kind of problems with his skin.  At the 
time of an outpatient visit in October 2004, the veteran 
stated that around August 2004 he had begun experiencing a 
rash on the arms that spread to other parts of the body.  The 
Board notes that the length of time between the veteran's 
service and the initial report of a problem with the skin 
weighs against any finding that he has angioedema or any kind 
of skin disorder related to his active service.  See 
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  At the 
time of an Agent Orange examination in March 2005, a 
diagnosis was made of urticaria.  The examiner stated that 
the urticaria was not related to Agent Orange exposure.  
There is no medical opinion of record to the contrary.  In 
the absence of any competent evidence linking any current 
angioedema to a disease or injury in service, the 
preponderance of the evidence is against the claim and it is 
therefore denied.  The Board has reviewed the statements from 
the veteran's service comrade, his stepdaughter, and a long-
time friend, as well as the testimony given by the veteran 
and his wife at the recent video conference hearing.  
However, none of these individuals qualifies to opine on 
matters requiring medical knowledge, such as the etiology of 
any skin disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

With regard to arthritis, the service medical records show no 
complaints or findings indicative of the presence of 
arthritis.  The initial documentation of the presence of 
arthritis came in May 2005, a time many years following 
service discharge.  At that time it was indicated that the 
arthritis in the hands was due to urticaria.  As noted above, 
however, urticaria has not been shown to be associated with 
herbicide exposure or to the veteran's active service.

Also, as noted above, the veteran and his lay acquaintances 
would be competent to report observations of the presence of 
arthritis, but they are not competent to provide an opinion 
linking any current arthritis to the veteran's active 
service.  The evidence of record contains no competent 
medical opinion relating any current arthritis to the 
veteran's active service, to include his exposure to 
herbicides.  

In the absence of competent evidence linking arthritis to a 
disease or injury in service, the preponderance of the 
evidence is against the claim and is therefore denied.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for angioedema with associated swelling, 
to include as due to herbicide exposure, is denied.

Service connection for arthritis, to include as due to 
herbicide exposure, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


